                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

LACHAUNTI WILLIAMS,

             Petitioner,                                Case Number 16-01854
v.                                                      Criminal Case Number 09-00240
                                                        Honorable David M. Lawson
UNITED STATES OF AMERICA,

             Respondent.
                                          /

                                      JUDGMENT

      In accordance with the opinion and order granting the motion to vacate sentence entered

on this date, it is ORDERED AND ADJUDGED that the motion to vacate sentence pursuant to

28 U.S.C. § 2255 is GRANTED and the judgment of sentence entered on April 23, 2014 is

VACATED.

                                                        s/David M. Lawson
                                                        DAVID M. LAWSON
                                                        United States District Judge
                                                        Sitting by special designation

Date: August 28, 2019
